Citation Nr: 0531844	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to an effective date earlier 
than September 19, 1997, for the award of service connection 
for post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied an effective date 
earlier than September 17, 1997, for the award of service 
connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  Entitlement to an effective date earlier than September 
19, 1997, for the award of service connection for post-
traumatic stress disorder was denied by the Board in 
September 2001.

2.  The effective date of a claim reopened after final 
adjudication may be no earlier than the date of receipt of 
claim.  The date of claim to reopen the issue of entitlement 
to an earlier effective date post-dates the effective date 
already in effect.


CONCLUSION OF LAW

An effective date earlier than September 19, 1997, for the 
award of service connection for post-traumatic stress 
disorder is legally precluded.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  The VCAA 
redefines VA's duty to assist, enhances the duty to notify 
claimants about the information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well-grounded.  The VCAA does not affect matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as is the case here.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Additionally, the veteran stated in his substantive appeal 
that he had no additional evidence to submit because the 
facts already in the claims file show that he warrants an 
earlier effective date.  Thus, even if a VCAA-compliant 
letter was sent to the veteran, there would be no forthcoming 
evidence.  

Service connection for post-traumatic stress disorder was 
granted as of September 19, 1997.  A 100 percent evaluation 
has been assigned as of that date.  The veteran claims that 
he warrants an earlier effective date for the award of 
service connection for post-traumatic stress disorder, as he 
met the criteria for entitlement to service connection for 
post-traumatic stress disorder prior to September 1997.  

Service connection for post-traumatic stress disorder was 
granted by means of a March 1999 rating decision and assigned 
a 50 percent evaluation, effective September 19, 1997.  The 
veteran appealed the assignment of the effective date.  

In a September 2001 decision, the Board denied an effective 
date earlier than September 19, 1997, for the award of 
service connection for post-traumatic stress disorder.  The 
evidence of record at that time consisted of service medical 
records, VA medical records, private medical records, and 
other documents.  The Board found that the veteran first 
filed a claim for service connection for post-traumatic 
stress disorder on September 19, 1997, and that applying the 
law to the facts, the veteran did not warrant an earlier 
effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The September 2001 Board decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).

On November 2002, the veteran filed an application to reopen 
the claim for entitlement to an effective date earlier than 
September 19, 1997, for the award of service connection for 
post-traumatic stress disorder.  The veteran stated that he 
had no records to submit, as the evidence already of record 
showed that he met the criteria to warrant an earlier 
effective date for the award of service connection for post-
traumatic stress disorder.  

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers. Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. §§ 3.400 (emphasis added), 3.400(q)(1)(ii), 
3.400(r).

The Board has determined that the veteran's attempt to obtain 
an earlier effective date than that already assigned for the 
award of service connection for post-traumatic stress 
disorder is legally precluded.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  The law states that the effective date in a 
reopened claim is the date of claim or date entitlement 
arose, whichever is later.  Id.  The veteran has not 
submitted any additional evidence in connection with his 
claim.  Therefore, the claim cannot be reopened.  Regardless, 
even if the veteran submitted "new and material evidence," 
the effective date for the award of service connection for 
post-traumatic stress disorder could be no earlier than 
November 25, 2002, as this is the date of receipt of the 
application to reopen the claim for an earlier effective 
date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
veteran is already in receipt of an effective date of 
September 19, 1997.  Assigning an effective date in 2002 
would not benefit the veteran and would serve no purpose.

As stated above, the Board has already considered the claim 
for an earlier effective date in September 2001, which 
decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  Here, the Board has determined that the September 
2001 decision is res judicata as to the claim for an 
effective date earlier than September 19, 1997, for the award 
of service connection for post-traumatic stress disorder.  
See Flash v. Brown, 8 Vet. App. 332, 340 (1995) and Routen v. 
West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying 
finality and res judicata to VA decisions).  The veteran is 
attempting to relitigate the same issue that has already been 
considered and denied by the Board, and based upon the same 
evidence of record.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



	(CONTINUED ON NEXT PAGE)

 


ORDER

The application to reopen the claim for entitlement to an 
effective date earlier than September 19, 1997, for the grant 
of service connection for post-traumatic stress disorder is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


